DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Election with traverse is acknowledged. The traversal is on the ground that the searches would be co-extensive and would not unduly burden the examiner. This is not found persuasive because burden is not only based upon searches being co-extensive. Examination and analysis for determination of patentability creates burden. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asauchi (US 2003/0011654) in view of 
	Asauchi discloses a method of detecting hardware replacement in an electromechanical system, the system comprising a switching unit operatively coupled to a hardware item (FIG. 4: The hardware item is the ink cartridge), the method comprising:
		detecting whether the switching unit outputs a first signal and deciding, based on detection of the first signal, that a hardware item is present in the electromechanical system since a previous signal detection (FIG. 4, step S100-S110: The first signal is the signal indicating the replacement completed in step S110. In addition, means for outputting such signal reads on the claimed switching unit);
FIG. 4: The second signal is the signal indicating the detection of detached ink cartridge in step S150 and the reset signal is the signal notifying the detached ink cartridge in step 3S160. In addition, means for outputting such signal reads on the claimed switching unit).
Allowable Subject Matter
2.	Claims 1-7 and 15 are allowable over prior art.
	Regarding to claims 1 and 15: The primary reasons for the indication of the allowability of the claims is the inclusions therein, in combination as currently claimed, of the limitation that a moveable contact body to contact a hardware item to be detected, an switching unit operatively coupled to the contact body, and  a reset device operatively coupled to the switching unit and a control unit to receive a signal from the switching unit in response to a movement of the contact body and to issue a signal to the reset device in response to the signal from the switching unit is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claims 2-7 are allowed because they depend directly/indirectly on claim 1.
3.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the system further comprises a moveable contact body operatively coupled with the switching unit, the method further comprising biasing the moveable contact body towards a position where a hardware item is to be detected to contact a first hardware item (HW) located at the position; if the first hardware item is removed, causing 
				CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.